FILE COPY




                                   No. 07-20-00263-CV

Timothy Castleman and Castleman              §       From the 237th District Court
Consulting, LLC                                        of Lubbock County
   Appellants                                §

v.                                           §       November 23, 2020

Internet Money Limited d/b/a The             §       Opinion Per Curiam
Offline Assist and Kevin O'Connor,
Individually
   Appellees

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated November 23, 2020, it is ordered,

adjudged, and decreed that this appeal be dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo